Opinion issued June 3, 2004 


 
 











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00559-CR
____________

IN RE DEWAYNE MARKS SHELTON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Dewayne Marks Shelton, filed in this Court a pro se petition for
writ of mandamus asking that we order respondent
 to: (1) set an affordable amount
of bail in cause number 967797; (2) rule on various pro se motions that relator alleges
he filed in that case; (3) dismiss his court-appointed counsel and permit relator to
represent himself; and (4) conduct a pretrial motions hearing.  We deny the petition.
               A writ of mandamus will issue to correct a clear abuse of discretion or the
violation of a duty imposed by law when there is no adequate remedy at law. 
Canadian Helicopters Ltd. v. Wittig, 876 S.W.2d 304, 305 (Tex. 1994) (orig.
proceeding).  If the respondent trial court has a legal duty to perform a
nondiscretionary act, the relator must make a demand for performance that the
respondent refuses.  Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st
Dist.] 1992, orig. proceeding). The relator must also provide this Court with a
sufficient record to establish his right to mandamus relief.  Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992).
               Relator has not provided us with a record that shows he filed any motions
or otherwise requested relief from respondent.  See Tex. R. App. P. 52.3(j).
               Therefore, the petition for writ of mandamus is denied.  
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).